Citation Nr: 0528469	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  00-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his psychologist


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  The record reflects that he was awarded the 
Combat Infantryman's Badge (CIB) and the Purple Heart Medal. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA)


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates total.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim.  
Therefore, no further development with respect to this matter 
is required under the Veterans Claims Assistance Act of 2000 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] or the regulations implementing it.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  


A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that an October 2000 letter from the 
veteran's supervisor at the New York Department of Marine and 
Aviation notes that the veteran had exhibited rather bizarre 
behavior while serving as a deckhand.  He had been suspended 
for over 30 days in the past two years and placed on 
probation for his actions despite the fact that much of the 
veteran's bizarre behavior had gone unreported.  The veteran 
got into altercations with other employees and often left the 
vessel for hours at a time.  The veteran's supervisor was 
often forced to send parties of crewmen out to find the 
veteran.  Other times, the veteran appeared to be in his own 
world and had missed important tasks during docking and 
undocking the boat.  These mental lapses put the vessel, the 
crew, and the passengers in danger.  The veteran reported for 
duty hours late or hours early.  Additionally, he became 
disoriented on the drive to work from home.  He had been 
absent from work a third of the time during the past year and 
a half.  In the past, the veteran had received awards and 
commendations for heroic service to the City.  He had 
attempted to save the lives of passengers who had jumped into 
the harbor from ferryboats and fought fires aboard the boat.  
However, despite his prior good deeds, his employment 
prospects within the organization were bleak and his 
supervisor could no longer protect him.  It was felt that the 
veteran was no longer capable of effectively and safely 
performing his duties.  

The record reflects that the veteran has been seeing Dr. 
Victor J. DeFazio, a private psychologist, for over 20 years.  
In a December 2000 statement, Dr. DeFazio noted that the 
veteran tended to become disoriented to time and place and 
was lost in thoughts of the war in Vietnam.  He had been 
warned about his poor job performance which endangered fellow 
crewmen.  He had taken a position away from the public as he 
had gotten into physical fights with passengers in the past.  
He had recently become irritable and violent.  He got lost 
traveling to work despite having traveled the route many 
times in the past.  

In January 2004, Dr. DeFazio noted that the veteran, despite 
having been an able-bodied seaman for a number of years, was 
unable to advance at his job due to persistent problems with 
concentration and mental fatigue.  The veteran's mental 
functioning had deteriorated over time.  He had become 
steadily more isolated since a divorce from his wife.  While 
the veteran had made a valiant attempt to appear normal and 
fit in, he was no longer able to function in a safe and 
effective manner.  His prognosis was poor.  His age had 
compounded his situation making him less adaptable and 
resilient.  

The report of a VA examination in July 2004 notes that the 
veteran had quit a job in 1999 as a part-time ferry pilot due 
to difficulty concentrating.  He sometimes went off course 
and his superiors no longer trusted him after discovering 
that he was taking psychiatric mediation.  His current job 
was increasingly stressful, in part, because employees were 
being more closely monitored as a result of a recent 
ferryboat accident.  He had taken excessive time off due to 
anxiety, depression, and exaggerated startle reaction.  His 
superiors balanced his prior history of personal bravery with 
his temper outbursts directed at other crewmembers and 
erratic attendance.  His impaired concentration and anxiety 
compromised his ability to perform his duties effectively.  
He had no memberships in organizations and hobby except for 
infrequent surf fishing near his house.  He lived with his 
wife and a daughter from his first marriage.  He had frequent 
temper outbursts at home and he and his wife slept separately 
due to his agitation during nightmares.  He avoided most 
social activities and felt responsible for events he could 
not control.  

In August 2005, Dr. DeFazio noted that the veteran often 
became lost coming to his office for appointments.  At times, 
he was unable to remember the names of his wife or daughters.  
Communication with the veteran was difficult at times.  He 
tended to "chatter on" and demonstrated a definite 
loosening of associations.  Dr. DeFazio noted that, while the 
veteran retained a job title of deck hand, he was severely 
limited in what he could do at work.  While technically more 
qualified than many of the ferry boat pilots, he was unable 
to take the pilot's test due to his poor memory.  While the 
veteran remained employed, Dr. DeFazio opined that he was 
really unemployable even at his current job.  He took a 
tranquilizer, anti-depressant, and sleep medication.  He had 
exhausted his sick days.  The only reason he was employed is 
because he was assigned to a remote post where there was 
almost no one to interact with and where he had few duties.  

At the August 2005 hearing before the Board, Dr. DeFazio 
noted that the veteran, while employed, was assigned to an 
isolated post with minimal work and interaction with others.  
Despite accommodations from his employer, the veteran had 
exhausted his sick leave and vacation.  The veteran's 
employer had recently instituted a drug testing policy, and 
Dr. DeFazio opined that he would likely fail testing and be 
suspended due to his psychiatric medication.  It was felt 
that the veteran was a danger to himself and others.  He had 
fallen asleep at the wheel due to his medication and this had 
resulted in several accidents.  He had persistent delusions 
or hallucinations that would impede his ordinary functioning 
in daily life.  While the veteran was usually logical and 
coherent, he often became tangential.   

The veteran testified at the hearing that he was no longer 
able to work as a ferryboat pilot or deck hand due to his 
PTSD.  Because of his medication, he could not pilot a 
ferryboat.  Similarly, his PTSD made him unable to interact 
with the public as required by a deck hand.  He reported 
recurrent nightmares

In the Board's opinion, the foregoing evidence demonstrates 
that the occupational and social impairment resulting from 
the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent rating than the lesser 
impairment required for a 70 percent rating.  Although the 
veteran remains employed, his employer has made 
accommodations for him due to his earlier work history, to 
include  heroism in his position as a deck hand.  Similarly, 
the evidence shows that the veteran is isolated socially and 
has no meaningful social interactions.  Accordingly, a 100 
percent disability rating is warranted for the veteran's 
service-connected PTSD.  


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria governing the payment of monetary 
benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


